HUGHES-, J.
The suit in the Hancock Common Pleas was an action to recover rent due from George Sweitzer as the tenant of Harrison Goudy. The controversy arose over a dispute over the question of whose obligation it was, under the terms of the lease, to repair the floor of the business room occupied by defendant. Judgment was rendered in favor of the landlord and Schweitzer prosecuted error, the Court of Appeals holding:
1. In the absence of a contract, the landlord is not charged with keeping the leased premises in repair. This the defendant concedes; but he urges an interpretation of the lease which would change the common law rule, and require the landlord to make repairs such as were made by the tenant, and charged to the landlord.
2. The lease has no clause expressly charging the landlord with this duty.
3. The clause found in the lease was that at the expiration of the lease the tenant will yield up the premises in as good condition as they were in* when received by him, natural wear and tear excepted.
_ 4. Another clause gives the landlord the right to go upon the premises and make any needful reapirs he may see fit to make.
5.The interpretation desired by Sweitzer, that under these clauses the responsibility of keeping the premises in repair shifted to Goudy, the landlord, cannot be adopted.
Judgment therefore affirmed.
(Before Judges Crow, Hughes & Justice.)